Citation Nr: 18100381
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 14-34 623
DATE:	April 11, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to service connection for a left shoulder disability is remanded for additional development.
The Veteran served on active duty from May 1999 to August 1999, from June 2001 to August 2001, and from January 2004 to November 2004 with deployment in the Southwest Asia Theater from February 2004 to October 2004.
This matter is before the Board of Veterans Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).
The August 2012 rating decision discussing another disability indicates the RO reviewed treatment of the Veteran at a VA Medical center (VAMC) from December 2004 to at least August 2012.  The Veterans file contains VAMC treatment records to November 2006.  VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VAs constructive possession.  See 38 U.S.C. § 5103A (b); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  The Board has determined that the missing records should be associated with the file.  Ongoing VA medical records should also be obtained.

After the record development is complete, the Veteran should also be provided a new VA examination to determine if he has a left shoulder disability related to service.  His left shoulder has been operated on twice: for a repair of a labral tear in November 2009 and shoulder replacement surgery in April 2011.  The VA examiner in October 2011 noted treatment in service for the right shoulder and connected the Veterans current right shoulder disability to service.  As to the left shoulder, however, the VA examiner stated there is no indication of treatment in service and any opinion as to the relationship between service and the left shoulder would be speculative.
A review of the available service treatment records, however, shows that in August 2004, the Veteran sought treatment for pain in both shoulders, even though treatment focused on the right shoulder.  The history section records the Veterans complaint of pain in both abbreviated or symbolized as a circle around the letter B.  Thus, there is an indication of treatment in the left shoulder in service.  The Board finds the October 2011 VA examination is inadequate and a new VA examination must be provided to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).
 
The matter is REMANDED for the following actions:
1. Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from November 2006 to the present.   All attempts to obtain these records should be documented in the file.  
2. Ask the Veteran to identify all outstanding treatment records relevant to his claim for a left shoulder disability.  All properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.
3. After records development is completed, the Veteran should be afforded a VA shoulder examination to determine the nature of any left shoulder disability, and to obtain an opinion as to whether such is possibly related to service.  The claim file should be made available to the examiner.  All necessary tests should be conducted and the results reported.
The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It is noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  
The examiner is advised that all available service treatment records have been associated with the file and there are only limited service treatment records for review.  Thus, there may not be separation examinations or other service treatment records available for review.
Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the left shoulder arose during service or is otherwise related to service.  A rationale for all opinions expressed should be provided.
4. After the development requested is completed, readjudicate the claim for service connection.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

 
 
Lana K. Jeng
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Russell Veldenz, Counsel

